DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 20 are presented for examination. Claims 1 - 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 420 in FIG. 4, element 500 in FIG. 5, element 600 in FIG. 6, element 700 in FIG. 7, elements 1100, 1102, and 1104 in FIG. 11 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claims 9 - 16, they are being rejected in view of the OG Notice on Subject Matter Eligibility of Computer Readable Media posted on USPTO’s website on 01/28/2010. It is being reproduced partially below to maintain a clear record:
“The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium and other such variations, in this case it is a computer-readable storage device) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. Paragraph [0030] of the specification discusses a computer readable storage medium, which includes the following: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” While this recitation makes the computer readable storage medium acceptable as to not being transitory signals or radio, propagating electromagnetic waves or other transmission media, claims 9 - 16 recites a computer program product comprises a computer readable storage device, in which the computer readable device is not defined in the specification as “not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” as the computer readable storage medium in the specification. Thus, the specification does not appear to provide a definition of the computer readable storage device that would limit the media as being non-transitory only, and leaves the definition open to also cover other types of propagating signals or data carrier waves. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. {[]}
It is recommended that the computer readable storage device with regards to claims 9 - 16 are amended to recite “computer readable storage medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, 9, 14, and 17 lack antecedent basis for “the delta” (claim 1, lines 14 and 15; claim 6, line 2; claim 9, lines 14 - 15 and 16; claim 14, line 2; claim 17, lines 18 - 19 and 20).
Suggested language: Amend the first recitation of “the delta” in each respective independent claim to “a delta”.

Dependent claims 2, - 5, 7, 8, 10 - 13, 15, 16 and 18 - 20 are rejected due to dependency on inherited claim deficiencies of claims 1, 9, and 17, respectively.

The term “substantially” in claims 7 and 15 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claims and the specification how aligned the roof trusses and the wall panels need to be to be considered “substantially aligned”. The claim is rendered indefinite.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts and certain methods of organizing human activity. However, the claimed limitations of “isolating, by at least one processor, plurality of wall panels, wherein the wall panels are comprised of a second set of members”, “detecting, by at least one processor, an interface type between the roof truss and the wall panel, wherein each interface has a predetermined set of requirements”, “calculating, by at least one processor, a set of actual values associated with the interface type”, “comparing, by at least one processor, the set of actual values with a set of required values and determining the delta of the actual values and the required values”, and “identifying, by at least one processor, each interface where the delta is outside a predetermined range” could be considered a mental process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components, and fail Step 2A (prong 1).and fails Step 2A (prong 1). For Step 2A (prong 2), to determine if a claim recites whether the judicial exception is integrated into a practical application, paragraph [0003] recites individual member or panel of a building are checked for conflicts, which is very time consuming, and paragraph [0004] recites an increase in errors in the traditional method of reviewing constructability checks, with paragraph [0024] recites the need to verify possible conflicts of wall systems before completing the generation of manufacturing files, and paragraph [0025] adds shortening the process of constructing the building if conflicts in the model are quickly identified, and paragraph [0027] adds invention provides the advantage of the conflicts are identified and marked for a reviewer to identify and correct conflicts using the present invention’s conflict check method system, with conflict defined in paragraph [0028] in which a member or interaction between members are outside a predetermined tolerance of acceptable values. This provides the improvement over the previous methods. The claims recite the difference in value (or delta) being outside a predetermined range. The subject matter in the claims recite sufficient language that reflects back to the improvements recited in the specification. There appears to be sufficient subject matter in the claims that reflect the improvements found in the specification, and independent claims 1, 9, and 17 do not appear to provide 101 issues. 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019) and Patent Subject Matter Eligibility in section 2106 of the MPEP. Accordingly, the claims are eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1 - 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

For claims 1, 9, and 16: The prior art of DeRenzis et al. (“Evaluation of the Lateral Performance of Roof Truss-to-Wall Connections in Light-Frame Wood Systems”) discloses roof to wall interface force as well as displacements of the roof system relative to supporting knee walls, Ibrahim (WO2011040802 A1) discloses a tolerance for wall panels and roof connections,  Katsalidis et al (U.S. PG Pub 2011/0173907 A1) discloses tolerances checked for neighboring self-supporting building unit assemblies, with Tanner (AU 2009201125 A1) discloses wall panels attached to roof members and a tolerance to events for the frame of the building to be deflected, for example, high winds, earthquakes, etc., and George (CN1311840A) discloses a connecting element connecting the wall limit frame to the floor and roof panels.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“detecting, by at least one processor, an interface type between the roof truss and the wall panel, wherein each interface has a predetermined set of requirements,
calculating, by at least one processor, a set of actual values associated with the interface type,
comparing, by at least one processor, the set of actual values with a set of required values and determining the delta of the actual values and the required values, and 
identifying, by at least one processor, each interface where the delta is outside a predetermined range”.

Dependent claim s 2 - 8, 10 - 16, and 18 - 20 are allowable under 35 U.S.C. 103 for depending from claims 1, 9, and 17, respectively, allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
August 25, 2022